 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FERDINAND REYNOLDS,                               No. 2:14-cv-3010-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    JENNIFER SHAFFER,
15                       Defendant.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On April 28, 2015, the court granted his request for leave to proceed in forma

19   pauperis, obligating him to pay the filing fee in full through monthly payments. ECF No. 5; 28

20   U.S.C. § 1915(b)(1). Now, four years after the case was closed and judgment duly entered (ECF

21   Nos. 5 & 8), plaintiff requests to be excused from paying the remainder of the filing fee because

22   of the “financial strain.” ECF No. 10. Plaintiff’s request is denied, as he remains obligated to

23   pay the entire filing fee “in increments.” Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir.

24   2015); see also 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.

25   2002) (“Under the PLRA, all prisoners who file IFP civil actions must pay the full amount of the

26   filing fee.”).

27   /////

28   /////
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s May 2, 2019 request (ECF No.
 2   10) is denied.
 3   DATED: June 6, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
